236 S.W.3d 120 (2007)
Edward HOLLINS, Appellant,
v.
AXCET HR SOLUTIONS, INC., Defendant,
Division of Employment Security, Respondent.
No. WD 68028.
Missouri Court of Appeals, Western District.
October 23, 2007.
Larry Schumaker, Kansas City, MO, for Appellant.
Marilyn Green, Jefferson City, MO, for Respondent.
Before HOWARD, C.J., and BRECKENRIDGE[1] and ELLIS, JJ.

Order
PER CURIAM.
Edward Hollins appeals the Labor and Industrial Relations Commission's denial of his application for unemployment compensation. Hollins argues that there was not substantial evidence to support the Commission's finding that Hollins had engaged in "misconduct" as defined by the Missouri statute. We hold that there was substantial evidence to support the Commission's decision and affirm the denial of benefits. Rule 84.16(b).
HOWARD, C.J., and BRECKENRIDGE and ELLIS, JJ. concurring.
NOTES
[1]  Breckenridge, J., was a member of this court at the time the case was argued and submitted. She was subsequently appointed a judge of the Supreme Court of Missouri but has been reassigned to this court as a special judge for the purpose of disposition of this case.